DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/30/21 has been entered.

Allowable Subject Matter
Claim(s) 1-15 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Yuza (US 20210109322).

    PNG
    media_image1.png
    455
    639
    media_image1.png
    Greyscale

Yuza teaches a small lens system (Fig. 5, Example 3, [145-], Table 3) having a plurality of lenses arranged along an optical axis from a focal object side in order of a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), and a fifth lens (L5), the small lens system (+---+) comprising:
the first lens (L1), wherein the first lens (L1) has a positive refractive power and a front surface of the first lens is convex toward the focal object side;
(0.0927), and an outermost interval (T12e) of an effective diameter of the first lens and the second lens satisfies T12 e<0.2 mm (as seen in Fig. 5, the outside interval not more than 2 times of the central interval);
the third lens (L3), wherein the third lens (L3) has a negative refractive power, and is biconcave;
the fourth lens (L4), wherein the fourth lens (L4) has a negative refractive power, a front surface of the fourth lens is concave toward the focal object side, and a rear surface (at peripheal) of the fourth lens is convex toward the image side; and
the fifth lens (L5), wherein the fifth lens (L5) has a positive refractive power, a front surface of the fifth lens is convex toward the focal object side (radius is 178), and a periphery of the rear surface is convex toward the image side,
wherein a center interval (T45c) of the fourth lens and the fifth lens satisfies T45c<0.1 mm (0.05),
an outermost interval (T45e) of an effective diameter of the fourth and fifth lenses satisfies T45e>0.35 mm (between the object sides), and
a value of a thickness (ct1) of the first lens (L1), a thickness (ct2) of the second lens (L2), a thickness (ct3) of the third lens (L3), a thickness (ct4) of the fourth lens (L4), and a thickness (ct5) of the fifth lens (L5), and a distance (TL) from the front surface of the first lens (L1) to the rear surface of the fifth lens (L5) satisfies (ct1+ct2+ct3+ct4+ct5)/TL = a value (2.7188/5.12).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a small lens system including “a curvature of a rear surface (C10) satisfies −0.01<C10<0.01” and “(ct1+ct2+ct3+ct4+ct5)/TL<0.47”, along with the other claimed limitations of claim 1.
Claim 8 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234